DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 June 2020 and 30 July 2020 and 14 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1, 4-8, and 11 are objected to because of the following informalities:  
Claim 1: “on the basis of the first electrical signals” in line 7 should be “using the first electrical signals” for further clarity and “on the basis of the second electrical signals” in line 11 should be “using the second electrical signals” for further clarity;
Claim 4: “the first and the second time-to-digital conversion is started by the start signal and is connected…” in lines 5-6 should be “the first and the second time-to-digital conversion are started by the start signal and are connected…” for further clarity;
Claim 5: “characterized in that” in line 2 should be “wherein” for further clarity and uniformity in claim language;
Claim 6: “characterized in that” in line 1 should be “wherein” for further clarity and uniformity in claim language;
Claim 7: “the photodiodes or avalanche photodiodes” in line 2 should be “the photodiodes or the avalanche photodiodes” for further clarity; 
Claim 8: “characterized in that” in line 2 should be “wherein” for further clarity and uniformity in claim language;
Claim 11: “on the basis of the first electrical signals” in line 7 should be “using the first electrical signals” for further clarity and “on the basis of the second electrical signals” in line 10 should be “using the second electrical signals” for further clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitations “the emission” in line 9 and “the conversion” in line 14 lack antecedent basis. Claims 2-10 are rejected for their dependency on claim 1. 
Regarding claim 4, the limitations “the time-correlated sequential sampling in line 2 and “the output side” in line 6 lack antecedent basis. It appears that claim 4 should be dependent on claim 2, which mentions time-correlated double sampling. Claims 9-10 are rejected for their dependency on claim 4.
Regarding claim 6, the limitation “the edge” in line 2 lacks antecedent basis. 
Regarding claim 9, the limitation “the comparator” in line 5 lacks antecedent basis. 
Regarding claim 10, the limitations “the reciprocal” in line 2 and “the frequency” in line 3 lack antecedent basis. 

Regarding claim 11, the limitations “the emission” in line 8 and “the conversion” in line 14 lack antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al. (USPGPub 20120205522 A1).

Regarding claim 1, Richardson teaches an arrangement for determining a distance of at least one object using light signals (¶4, There are many applications in microscopy, range-sensing, biosensing or biomedical imaging) having: a first group of light-receiving elements (10) which convert the light signals into first electrical signals (¶39, The photodetector 10 is also operable in a second mode (i.e. first group) as a single photon avalanche detector (SPAD) with the bias voltage Vb being set above the breakdown voltage of the photodiode PD and with the output circuitry operable to read an avalanche output voltage); a second group of light-receiving elements (10) which convert the light signals into second electrical signals (¶38, The photodetector 10 is operable in a first mode (i.e. second group) as an integrating sensor with the bias voltage Vb being set below the breakdown voltage of the photodiode PD and with the output circuitry (M2/M3) operable to read an analog integration output voltage from the photodiode (PD)); a first signal processing which, on the basis of the first electrical signals, determines the distance by means of a time-correlated photon count as a function of a start signal (START) for the emission of the light signals (¶33-¶35, An example embodiment provides two, three or four imaging modalities combined into a single, configurable, multi-mode pixel having: a normal integrating pixel mode and/or an avalanche photodiode mode which has photoelectric gain; and a SPAD Time to Analog Converter (TAC) mode for time correlated imaging and/or a SPAD Single Photon Counting (SPC) mode); a second signal processing which differs from the first signal processing and which, on the basis of the second electrical signals, determines the distance as a function of the start signal (¶33-¶35, An example embodiment provides two, three or four imaging modalities combined into a single, configurable, multi-mode pixel having: a normal integrating pixel mode and/or an avalanche photodiode mode which has photoelectric gain; and a SPAD Time to Analog Converter (TAC) mode for time correlated imaging and/or a SPAD Single Photon Counting (SPC) mode); the light-receiving elements of the first group (i.e. SPADs) having a higher sensitivity for the conversion of the light signals into electrical signals than the light-receiving elements of the second group (I.e. photodiodes) (¶4, The core of a CMOS SPAD consists of a p-n junction biased above its breakdown voltage, thus operating in Geiger mode. In this regime of operation, free carriers, such as photogenerated electron-hole pairs, can trigger an avalanche breakdown by impact ionization. To avoid premature edge breakdown, a guard ring has been implemented for limiting the electric field at the edges of the junction. SPAD photodiodes have an extremely large gain as a single electron causes a flow of charge (electron-hole pairs) proportional to the full-well capacitance and excess bias voltage of the photodiode. This typically will be in the range of tens to hundreds of thousands. The extremely large gain renders subsequent noise due to electronic processing insignificant. A single digital pulse is emitted for each absorbed photon with a timing accuracy of the order of tens to hundreds of picoseconds. These pulses can be counted or precisely timed to achieve ultra-low light imaging or time-resolved imaging).

Regarding claim 3, Richardson teaches the arrangement according to claim 1, wherein the second electrical signals are analog (abstract, a bias voltage across the photodiode is set below the breakdown voltage of the photodiode and the output circuitry is configured to read an analog integration output voltage from the photodiode).

Regarding claim 5, Richardson teaches the arrangement according to claim 1, characterized in that the first group has single-photon avalanche diodes or silicon photomultipliers as light-receiving elements (10) and the second group has photodiodes or avalanche photodiodes as light-receiving elements (10) (¶8, a photodetector comprises: a photodiode; a bias terminal operable to receive an excess bias voltage and to set a bias voltage across the photodiode; reset circuitry operable to control the bias voltage; and output circuitry operable to read a voltage that depends on photons incident on the photodiode. The photodetector is operable in a first mode as an integrating sensor with the bias voltage being set below the breakdown voltage of the photodiode and with the output circuitry operable to read an analog integration output voltage from the photodiode. The photodetector is further operable in a second mode as a single photon avalanche detector with the bias voltage being set above the breakdown voltage of the photodiode and with the output circuitry operable to read an avalanche output voltage).

Regarding claim 11, Richardson teaches a method for determining a distance to at least one object using light signals (¶4, There are many applications in microscopy, range-sensing, biosensing or biomedical imaging) having the following method steps: the light signals are converted into first electrical signals by a first group of light-receiving elements (10) ¶39, The photodetector 10 is also operable in a second mode (i.e. first group) as a single photon avalanche detector (SPAD) with the bias voltage Vb being set above the breakdown voltage of the photodiode PD and with the output circuitry operable to read an avalanche output voltage); the light signals are converted into second electrical signals by a second group of light-receiving elements (10) (¶38, The photodetector 10 is operable in a first mode (i.e. second group) as an integrating sensor with the bias voltage Vb being set below the breakdown voltage of the photodiode PD and with the output circuitry (M2/M3) operable to read an analog integration output voltage from the photodiode (PD)); the distance is determined on the basis of the first electrical signals by means of a time-correlated photon count as a function of a start signal for the emission of the light signals (¶33-¶35, An example embodiment provides two, three or four imaging modalities combined into a single, configurable, multi-mode pixel having: a normal integrating pixel mode and/or an avalanche photodiode mode which has photoelectric gain; and a SPAD Time to Analog Converter (TAC) mode for time correlated imaging and/or a SPAD Single Photon Counting (SPC) mode); and the distance is determined on the basis of the second electrical signals by means of a further signal processing which is different from the time-correlated photon count as a function of a start signal (¶33-¶35, An example embodiment provides two, three or four imaging modalities combined into a single, configurable, multi-mode pixel having: a normal integrating pixel mode and/or an avalanche photodiode mode which has photoelectric gain; and a SPAD Time to Analog Converter (TAC) mode for time correlated imaging and/or a SPAD Single Photon Counting (SPC) mode), wherein the light-receiving elements (10) of the first group have a higher sensitivity for the conversion of the light signals into electrical signals than the light-receiving elements (10) of the second group (¶4, The core of a CMOS SPAD consists of a p-n junction biased above its breakdown voltage, thus operating in Geiger mode. In this regime of operation, free carriers, such as photogenerated electron-hole pairs, can trigger an avalanche breakdown by impact ionization. To avoid premature edge breakdown, a guard ring has been implemented for limiting the electric field at the edges of the junction. SPAD photodiodes have an extremely large gain as a single electron causes a flow of charge (electron-hole pairs) proportional to the full-well capacitance and excess bias voltage of the photodiode. This typically will be in the range of tens to hundreds of thousands. The extremely large gain renders subsequent noise due to electronic processing insignificant. A single digital pulse is emitted for each absorbed photon with a timing accuracy of the order of tens to hundreds of picoseconds. These pulses can be counted or precisely timed to achieve ultra-low light imaging or time-resolved imaging).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (USPGPub 20120205522 A1) in view of Kim et al. (USPGPub 20180324416 A1).

Regarding claim 2, Richardson teaches a second signal processing (¶33-¶35, An example embodiment provides two, three or four imaging modalities combined into a single, configurable, multi-mode pixel having: a normal integrating pixel mode and/or an avalanche photodiode mode which has photoelectric gain; and a SPAD Time to Analog Converter (TAC) mode for time correlated imaging and/or a SPAD Single Photon Counting (SPC) mode). However, Richardson fails to explicitly teach wherein the second signal processing is a time-correlated sequential sampling.
	However, Kim teaches wherein the second signal processing is a time-correlated sequential sampling (¶24, The correlated double sampler 130 may sequentially sample and hold the reference signal and the image signal provided to each of a plurality of column lines C0, C1, . . . , Cm−1 from the pixel array 110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richardson to incorporate the teachings of Kim to further include processing signals using correlated double sampling in order to remove undesired voltage offset from the received signals, allowing for less noise in the output data.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (USPGPub 20120205522 A1) in view of Steinburg et al. (USPGPub 20180113200 A1).

Regarding claim 6, Richardson teaches an array containing photosensors operating as APDs and SPADs (see ¶38-¶39). However, Richardson fails to explicitly teach wherein the photodiodes or the avalanche photodiodes are arranged on the edge of a semiconductor module on which the single-photon avalanche diodes are located.
	However, Steinburg teaches wherein the photodiodes or the avalanche photodiodes are arranged on the edge of a semiconductor module on which the single-photon avalanche diodes are located (¶158, As mentioned above, more than one type of sensor may be implemented (e.g. SiPM and APD). Possibly, sensing unit 106 may include at least one APD integrated into an SiPM array and/or at least one APD detector located next to a SiPM on a separate or common silicon substrate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richardson to incorporate the teachings of Steinburg to further include the two separate sensors operating simultaneously in order to provide different types of measurements to the device, allowing flexibility in the device’s distance measuring capabilities, such as including an Avalanche Photo Diode (APD) detector for close range objects detection in addition to… the array of Single Photon Avalanche Diodes (SPADs) (Steinburg ¶459). Additionally, it would have been obvious to arrange the different sensors in this way because changing the positions of the sensors would not modify the operation of the device (see MPEP 2144.04 (VI) (C)). 

Regarding claim 7,  Richardson teaches an array containing photosensors operating as APDs and SPADs (see ¶38-¶39). However, Richardson fails to explicitly teach wherein the photodiodes or avalanche photodiodes are arranged between the single-photon avalanche diodes, preferably separated in columns or rows.
	However, wherein the photodiodes or avalanche photodiodes are arranged between the single-photon avalanche diodes, preferably separated in columns or rows (¶158, As mentioned above, more than one type of sensor may be implemented (e.g. SiPM and APD). Possibly, sensing unit 106 may include at least one APD integrated into an SiPM array and/or at least one APD detector located next to a SiPM on a separate or common silicon substrate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richardson to incorporate the teachings of Steinburg to further include the two separate sensors operating simultaneously in order to provide different types of measurements to the device, allowing flexibility in the device’s distance measuring capabilities, such as including an Avalanche Photo Diode (APD) detector for close range objects detection in addition to… the array of Single Photon Avalanche Diodes (SPADs) (Steinburg ¶459). Additionally, it would have been obvious to arrange the different sensors in this way because changing the positions of the sensors would not modify the operation of the device (see MPEP 2144.04 (VI) (C)).

Regarding claim 8, Richardson teaches an array of light receiving elements (10) in a first and second group (see ¶38-¶39). However, Richardson fails to explicitly teach wherein the light-receiving elements of the first and the second group each have an associated receiving lens.
	However, Steinburg teaches wherein the light-receiving elements (402) of the first and the second group each have an associated receiving lens (422) (¶169, sensor 116 may include a plurality of lenses 422 (e.g., microlenses), each lens 422 may direct incident light toward a different detection element 402).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richardson to incorporate the teachings of Steinburg to further include lenses for each light-detecting element because [l]enses 422 may be used for increasing an optical fill factor and sensitivity of detector array 400, because most of the light that reaches sensor 116 may be deflected toward the active areas of detection elements 402 (Steinburg ¶169). 

Allowable Subject Matter
Claims 4 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the prior art of record individually or combined fails to teach the arrangement for determining a distance of at least one object using light signals of claim 1 as claimed, wherein the time-correlated sequential sampling compares the second electrical signals with at least one ramp signal and feeds an output signal of this comparison to a first time-to-digital conversion and inverted to a second time-to-digital conversion, wherein the first and the second time-to-digital conversion is started by the start signal and more specifically in combination with is connected on the output side to a histogram in order to fill this histogram with histogram values.
	Claims 9-10 are objected to for their dependency on claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USPGPub 20150124137 A1: This reference teaches time-correlated double sampling (¶250) that compares an electrical signal with a ramp signal and converts the time into a digital value (¶141, the AD conversion operation is performed by comparing the ramp wave RAMP and the signal, and causing the counter 125 to convert the time into a digital value) but fails to teach inverting a second conversion signal, or outputting the values into a histogram. 
USPGPub 20150028190 A1: This reference teaches comparing an output signal to a ramp signal and the inversion of one of the time-to-digital conversions (¶87, Each of the comparators 141 compares the pixel output voltage PV and the ramp signal (or a reference signal) RV to output a first comparison signal CMP1, and each of the delay cells 151 inverts and delays the first comparison signal CMP1 to output a second comparison signal CMP2) but fails to teach time-correlated sampling, or outputting the values into a histogram. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878   




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878